DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-9 and 12-15 were pending and were rejected in the previous office action. Claims 2 and 15 were amended. Claims 3-4 were canceled. Claims 1-2, 5-9, and 12-15 remain pending and are being examined in this office action. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/21/2022 has been entered.
 
Response to Arguments
Claim Objections: 
Applicant has amended claims 2 and 4 to overcome the previous claim objections. Claim 4 is canceled. Therefore, the previous claim objections of claims 2 and 4 are withdrawn. 
35 USC § 112: 
Applicant’s arguments with respect to the previous § 112(b) rejection of claim 15 (pg. 7 of remarks filed 2/21/2022) have been fully considered and they are persuasive. Applicant has amended claim 15 to overcome the previous issues. Therefore, the previous § 112(b) rejection of claim 15 is withdrawn. 
Regarding the previous § 112(d) rejection of claims 3-4, the claims are canceled and therefore the rejection no longer applies. 
35 USC § 101 Rejection: 
Applicant’s arguments with respect to the previous § 101 rejection of claims 1-9 and 12-15 (pgs. 5-7 of remarks filed 2/21/2022) have been fully considered but they are not persuasive.
Applicant argues that the claims do not recite any formulas, and do not organize human activity, but instead recite subject matter where “user requests are received and "[t]he system implements a user defined space window that allows for flexibility with respect ride-sharing. The space window allows the passenger to walk for a certain distance, both before being picked up and after being dropped off. This allows for a dynamic shuttle service ... having a wider range for passenger pick-ups, depending on the user defined space window." See Para. 15. Thus, human activity is not being organized and instead user requests that are received to create a dynamic shuttle service dependent on the user space windows for the purposes of ride-sharing.” (pgs. 5-6 of remarks). The examiner respectfully disagrees, as whether the claim recites formulas does not determine whether it recites limitations that fall under the certain methods of organizing human activity category of abstract ideas, and applicant’s claimed limitations considered as a whole still amount to processes for selecting and offering ride-sharing routes based on the received ridesharing request. Allowing for a dynamic shuttle service is still at least a commercial interaction used for organizing rides between users and a shuttle service. 
Applicant further argues, similar to the previous 7/2/2021 response, that the claims are eligible under Step 2A Prong Two and integrate any abstract idea into a practical application because the claim contains features that “allow for the practical application of encouraging more flexibility in ride-sharing by providing a discounted fare for certain factors. This allows for a high efficient ride-sharing system.”  The examiner still respectfully disagrees that such considerations amounts to the integration of the abstract idea for arranging ridesharing offers between users, as they are merely business process considerations/improvements brought about by the performance of the abstract idea. The examiner does not provide a mere conclusory statement but supports the analysis that the claims do not integrate the abstract idea into a practical application under Step 2A Prong Two, by explaining that the features argued by applicant do not recite anything that would qualify as integration of a judicial exception into a practical application under MPEP 2106.04(d) such as an improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a), applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2), implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c), or any other meaningful limitations that go beyond generally linking the use of the judicial exception to a particular technological environment. “Encouraging more flexibility in ride-sharing by providing a discounted fare for certain factors” does not integrate the abstract idea into a practical application by any of the methods described in 2106.04(d) above. Instead, the claims recite limitations which fall under “certain methods of organizing human activity” (i.e. selecting and offering ride-sharing routes not exceeding a maximum walking distance to a pickup or dropoff location, based on a received ridesharing request, and offering a fare for the route discounted based on overlapping of pick-up  or drop-off locations between the request and another request) that is merely applied using generic computer(s) as a tool to perform an abstract idea, or using a computer/computer components in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) and simply adding a general purpose computer or computer components after the fact to an abstract idea (as discussed in MPEP § 2106.05(f)) -  which does not integrate a judicial exception into a practical application or provide significantly more. 
Applicant further argues the claims recite limitations which considered as a whole and because they are novel and non-obvious, recite “significantly more”, and further argues that the examiner has not provided any evidence of features that were identified by the examiner to be well-understood, routine, and conventional (pg. 7 of remarks). However, the examiner respectfully disagrees. First, applicant provides no reasoning as to how the claims would amount to significantly more, and the examiner reminds applicant that whether a claim is novel or non-obvious is not relevant to the § 101 eligibility analysis. See MPEP 2106.05(I) – “[T]he search for an inventive concept should not be confused with a novelty or non-obviousness determination” and “As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.").” 
Furthermore, sufficient evidence was provided for the elements that were identified by the examiner as well-understood, routine, and conventional. MPEP 2106.07(a)(III) states that such evidence may include (see item “B”) “A citation to one or more of the court decisions discussed in MPEP § 2106.05(d), subsection II, as noting the well-understood, routine, conventional nature of the additional element(s).” Such evidence was provided in the 04/02/2021 office action, the 10/21/2021 office action, and is still included in this office action in the updated § 101 rejection below. 
Therefore, the § 101 rejection of the remaining pending claims 1-2, 5-9, and 12-15 is maintained and is updated below. Claims 3-4 are canceled. 
35 USC § 103 – Prior Art Rejections: 
Applicant’s arguments with respect to the previous § 103 rejections of claims 1-9 and 12-15 (pgs. 7-10 of remarks filed 2/21/2022) have been fully considered but they are not persuasive. Applicant argues that the teachings of Shoham and Lerenc as applied by the examiner does not render claim 1 obvious. 
First, applicant appears to argue that Shoham does not disclose “an overlap of the pick-up or drop-off location of the desired route” within the context of the claims (pg. 9). However, the examiner respectfully disagrees. Shoham teaches the offer including a fare discounted from a regular fare, the discount increases as the maximum walk distance increases (Shoham: ¶ 0102 showing ridesharing options, i.e. offers, presented to user; Fig. 6A, ¶ 0103-0105 showing user sets walking distance they are willing to accept, and ¶ 0064 showing offering discounts to the regular fare based on the number and distances of the walks) and also further teaches the discount increasing as the number of other overlapping ride-sharing requests increases, e.g. goes from 0 to 1 (Shoham: ¶ 0120-0121, ¶ 0126), wherein the overlapping ride requests may share a same pick-up/drop-off location (Shoham: ¶ 0084-0087, ¶ 0088 in particular). 
Applicant further argues, regarding Lerenc, that Lerenc simply combines pickup locations and is not related to an overlap within the context of the claims (pg. 9). Applicant also argues that Lerenc is silent as to any fare discount or adjusting the fare discount as the maximum walk distance increases and as the number of received ride-sharing requests that allow for an overlap of the pick-up or drop-off location of the desired route increases as a result of the maximum walk distance increasing (pgs. 9-10). However, the examiner does not find these arguments to be persuasive. 
While Lerenc does combine pickup locations, Lerenc also teaches that both of the requesting users walking parameters indicate that they are willing to walk to the other user’s pickup location, and therefore, at least part of the walking distances of the users are overlapping (Lerenc: ¶ 0048 and Fig. 7(b) showing two passengers P1 and P2, wherein both passengers walking parameters permit either passenger to walk to the other passenger’s pickup location, i.e. the minimum walk distance of each passenger request overlaps with one another – and based on this information, selecting the route based on combining both of the respective passengers’ pickup locations into a single pickup location; also see ¶ 0042-0046 and Fig. 6 for general context of selecting pickup locations using passenger’s originally input stops and extracting their walking parameter). Additionally, regarding the arguments that Lerenc does not relate the teachings back to a fare discount, applicant appears to be arguing the Lerenc reference individually and ignoring that the rejection is based on the combined teachings of Shoham and Lerenc. For example, with respect to the limitation at hand (“the offer including a fare discounted from a regular fare, the discount increases as the maximum walk distance increases and as the number of received ride-sharing requests that allow for an overlap of the pick-up or drop-off location of the desired route increases as a result of the maximum walk distance increasing”), Shoham is cited as teaching the offer including a fare discounted from a regular fare, the discount increases as the maximum walking distance increases (Shoham: ¶ 0102 showing ridesharing options, i.e. offers, presented to user; Fig. 6A, ¶ 0103-0105 showing user sets walking distance they are willing to accept, and ¶ 0064 showing offering discounts to the regular fare based on the number and distances of the walks) and as the number of received ride-sharing requests that allow for an overlap of the pick-up or drop-off location of the desired route increases (Shoham: ¶ 0120-0121, ¶ 0126 showing overlapping ride requests, which as per ¶ 0084-0087, ¶ 0088 the overlapping ride requests share a same pickup or dropoff location). Therefore, Shoham already teaches the fare discount increasing based on an increase in maximum walking distance (e.g. from 0 to > 0) and as the number of received ride-sharing request allowing for an overlap of the pick-up/drop-off location increases (e.g. from 0 to > 0) and is merely missing a teaching showing that the number of ridesharing requests with overlapping pickup/dropoff location increases as a result of the maximum walk distance increasing. Lerenc is cited to cure these deficiencies in that Lerenc teaches that “the system may reduce the number of stops a driver makes during a ride by combining pick up/drop off stops if feasible” (Lerenc: ¶ 0041), which is done by extracting the walking parameters of a plurality of passengers (Lerenc: ¶ 0044) and determining whether the walking distance parameters of two passengers overlap in order to combine the pickup locations of the two passengers into a single pickup location (Lerenc: ¶ 0046, ¶ 0048) or combining two passenger dropoff locations into a single dropoff location based on the determined overlap in maximum walking distances (Lerenc: ¶ 0048-0049 and Fig. 7b), which renders obvious to one of ordinary skill in the art that a larger walking distance in which two passengers are willing to walk at least some distance (e.g. > 0), in comparison to passengers that are unwilling to walk (e.g. 0), results in a greater number of overlapping requests.
Therefore, the examiner maintains that the combined teachings of Shoham and Lerenc render the limitations of independent claims 1, 8, and 15 obvious. 
The examiner also notes that claims 3-4 are now canceled. The examiner further notes that claim 15 has been amended but claims 1 and 8 are not amended in a similar manner to specify that the minimum walk distances of the first and second ride-sharing requests overlap to create an overlap of walking area. However, the above analysis still applies to all of the independent claims 1, 8, and 15.
Please see the updated § 103 rejections of claims 1-2, 5-9, and 12-15 below for further clarification. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-9, and 12-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Step 1: 
Independent claim 1 and the respective dependent claims 2 and 6-7 recite “A ride-sharing system, comprising: a database…a server” (i.e. a machine), independent claim 8 and the respective dependent claims 9 and 12-14 recite “A method…” (i.e. a process), and independent claim 15 recites “A ride-sharing system, comprising a database… a server…” (i.e. a machine). These claims fall under one of the four categories of statutory subject matter and as a result, pass Step 1 of the subject matter eligibility test.  However, “Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.” See MPEP 2106.04. Accordingly, the examiner continues the subject matter eligibility analysis below. 
Step 2A Prong One: 
Claims 1 and 8 recite limitations for maintaining a plurality of shuttle routes for ride-sharing, receiving a ride-sharing request indicating desire to join a ride-share and including a maximum walk distance to a pick-up or drop-off location of a desired route; providing, in response to the ride-sharing request, at least one selected route having a route walk distance to the pick-up or drop-off location not exceeding the maximum walk distance; and provide an offer for the selected route, the offer including a fare discounted from a regular fare, the discount increases as the maximum walk distance increases and as the number of received ride-sharing request that allow for an overlap of the pick-up or drop-off location of the desired route increases as a result of the maximum walk distance increasing. Claim 15 recites similar limitations to maintain a plurality of shuttle routes for ride-sharing, receive a first ride-sharing request indicating desire to join a ride-share and including a maximum walk distance to a pick-up or drop-off location of the desired route, a start location and an end location; select, in response to first the ride-sharing request, at least one route having a route walk distance to the pick-up or drop-off location not exceeding the maximum walk distance, the selected route being determined based at least in part on a minimum walk distance of the first ride-sharing request and at least one other minimum walk distance of a second ride-sharing request wherein the minimum walk distance of the first ride-sharing request and the at least one other minimum walk distance of the second ride-sharing request and the one other minimum walk distance of the second ride-sharing request create an overlap of walking area; and provide an offer for the selected route, the offer including a fare, the fare being discounted from a regular fare, the pick-up location, drop-off location, and time window, wherein the amount of discount increases as the maximum walk distance increases, wherein the discount increases as the number of other ride-sharing requests that allow for an overlap of the pick-up or drop-off location with the maximum walk distance increases. These limitations of independent claims 1, 8 and 15 above are determined to recite an abstract idea for the reasons discussed in the following continued Step 2A Prong One analysis.
The limitations of independent claims 1, 8, and 15 amount to processes for selecting and offering ride-sharing routes not exceeding a maximum walking distance to a pickup or dropoff location, based on a received ridesharing request, and offering a fare for the route discounted based on overlapping of pick-up or drop-off locations, walk distances, and routes between the request and another request. These processes, under the broadest reasonable interpretation, cover commercial interactions such as sales activities and behavior and business relations (e.g. determining and offering rideshare routes and services to customers), and managing relationships or interactions between people (e.g. arranging and offering a shared ride for one or more customers). As per MPEP 2106.04(a)(2)(II), claim limitations that recite concepts relating to fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations), and managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions) fall into the “certain methods of organizing human activity” grouping of abstract ideas. Therefore, since the claimed limitations are directed to commercial interactions and managing relationships or interactions between people for offering rideshare services based on rideshare requests, the claims fall under the “certain methods of organizing human activity” category of abstract ideas. Dependent claims 2, 5-7, 9 and 12-14 further narrow the abstract idea by describing how the route is determined (claims 2, 9), providing an offer for the selected route and describing the offer (claims 6, 13), providing the request to a shuttle vehicle (claims 5, 12) and describing the ridesharing request (claims 7, 14). Therefore, they fall under the same abstract idea grouping as independent claims 1, 8, and 15. 
Step 2A Prong Two:
The additional elements recited in claims 1-2, 5-9 and 12-15 are not sufficient to integrate the judicial exception (i.e. abstract idea) into a practical application because they amount to mere instructions to apply the abstract idea  (i.e. selecting and offering ride-sharing routes not exceeding a maximum walking distance to a pickup or dropoff location, based on a received ridesharing request, and offering a fare for the route discounted based on overlapping of pick-up  or drop-off locations between the request and another request), or “apply it”, using generic computer components (i.e. a database, and a server). Furthermore, reciting the selected route and an offer as being “transmitted” (assuming electronically) does not integrate the abstract idea into a practical application as it merely amounts to the use of a computer in its ordinary capacity (i.e. to receive or transmit data). “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).” See MPEP 2106.05(f). Implementing an abstract idea on a generic computer, does not integrate the abstract idea into a practical application. Therefore, since all of the additional elements in the claims are merely generic computer elements invoked as tools to perform the abstract idea, or are merely generic computer elements used in their ordinary capacity (e.g. storing or transmitting data), the claims do not recite anything that integrates the abstract idea into a practical application. Dependent claims 2, 5-7, 9, and 12-14 do not alter the analysis above. For example, while dependent claims 5 and 12 recite “a shuttle vehicle,” the shuttle vehicle does not perform any function in the claims. Dependent claims 5 and 12 recite transmitting information, but as described above, these steps merely describe the use of generic computer elements in their ordinary capacity (e.g. to transmit data), and in the case of claim 12 does not even recite a computer element that is performing the transmitting. The remaining limitations of the dependent claims 2, 5-7, 9, and 12-14 merely narrow the abstract idea as addressed in Step 2A Prong One above. 
Step 2B: 
Claims 1-2, 5-9 and 12-15 do not recite anything that amounts to significantly more than the recited abstract idea, whether the elements are considered alone or in an ordered combination. As described above, the claims recite mere instructions to apply the abstract idea using generic computers/computer components (i.e. a database and a server), and the generic computer components are merely used in their ordinary capacity as tools to perform the abstract idea. Mere instructions to apply an abstract idea on a computer does not amount to an inventive concept or otherwise add anything significant to the claims. While the use of the database to store information and the server to transmit information, as mentioned above, are already addressed as generic computer components used in their ordinary capacity, the examiner additionally notes that the courts have identified storage and retrieval of information in memory as well-understood, routine and conventional. See MPEP 2106.05(d)(II) citing Versata and OIP Techs. The courts have also identified receiving or transmitting data over a network as well-understood, routine, and conventional as seen in MPEP 2106.05(d)(II) citing Symantec (utilizing an intermediary computer to forward information), TLI Communications (using a telephone for image transmission), OIP Techs. (sending messages over a network), and buySAFE (computer receives and sends information over a network). As mentioned above, “a shuttle vehicle” of claim 12 does not add anything significant to the claims as it is a passive element that does not perform any claimed function. Therefore, nothing in claims 1-2, 5-9 and 12-15, whether considered alone or in an ordered combination, amount to significantly more than the abstract idea. 
Therefore, claims 1-2, 5-9, and 12-15 are ineligible under § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170365030 A1 to Shoham et al. (Shoham) in view of US 20130159028 A1 to Lerenc et al. (Lerenc). 

Claim 1: Shoham teaches: 
A ride-sharing system (Shoham: ¶ 0027 system for vehicle ridesharing and vehicle ridesharing management), comprising: 
a database (Shoham: ¶ 0027 database 170) configured to maintain a plurality of shuttle routes for ride-sharing (Shoham: ¶ 0032 database 170 stores ride history and ride requests including starting points and destinations, pick-up and dropoff locations, fares, etc.; ¶ 0022 showing any vehicles for ride services such as car, van, bus, taxi, autonomous vehicle, etc.); 
a server (Shoham: ¶ 0050 showing ridesharing management server 150) configured to 
receive a ride-sharing request indicating desire to join a ride-share (Shoham: ¶ 0063 showing receiving a ride request from a first user) and including a maximum walk distance to a pick-up or drop-off location of a desired route (Shoham: ¶ 0063-0064 showing request includes starting point and desired destination, wherein as per ¶ 0065-0067 the request includes any of a maximum walking distance from the starting point to a pick-up location, a maximum walking distance from a drop-off location to a desired destination, and a total maximum walking distance involved in a ride); and
transmit, in response to the ride-sharing request, at least one selected route having a route walk distance to the pick-up or drop-off location not exceeding the maximum walk distance (Shoham: ¶ 0078-0081 showing transmitting information on the route within the maximum walking distance and showing for example route guidance for navigating the user to the pick-up location)
transmit an offer for the selected route, the offer including a fare discounted from a regular fare, the discount increases as the maximum walk distance increases (Shoham: ¶ 0102 showing ridesharing options, i.e. offers, presented to user; Fig. 6A, ¶ 0103-0105 showing user sets walking distance they are willing to accept, and ¶ 0064 showing offering discounts to the regular fare based on the number and distances of the walks) and as the number of received ride-sharing requests that allow for an overlap of the pick-up or drop-off location of the desired route increases (Shoham: 

With respect to the limitation: 
(…) the number of received ride-sharing requests that allow for an overlap of the pick-up or drop-off location of the desired route increases as a result of the maximum walk distance increasing 
Shoham further teaches the discount increasing as the number of other overlapping ride-sharing requests increases, e.g. goes from 0 to 1 (Shoham: ¶ 0120-0121, ¶ 0126), wherein the overlapping ride requests may share a same pick-up/drop-off location (Shoham: ¶ 0084-0087, ¶ 0088 in particular), but Shoham does not explicitly teach that the number of overlapping ride-sharing request that allow for an overlap of pick-up or drop-off location increase when the maximum walk distance increases. However, Lerenc teaches that “the system may reduce the number of stops a driver makes during a ride by combining pick up/drop off stops if feasible” (Lerenc: ¶ 0041), which is done by extracting the walking parameters of a plurality of passengers (Lerenc: ¶ 0044) and determining whether the walking distance parameters of two passengers overlap in order to combine the pickup locations of the two passengers into a single pickup location (Lerenc: ¶ 0046, ¶ 0048) or combining two passenger dropoff locations into a single dropoff location based on the determined overlap in maximum walking distances (Lerenc: ¶ 0048-0049 and Fig. 7b), which would render obvious to one of ordinary skill in the art that the walking distance in which two passengers are willing to walk at least some distance (e.g. > 0), in comparison to passengers that are unwilling to walk (e.g. 0), is a determinant factor resulting in a greater number of overlapping requests in Lerenc. Therefore, in view of the combined teachings of Shoham and Lerenc, it would have been obvious to one of ordinary skill in the art to discount a fare based on the number of overlapping requests increasing (see Shoham above), wherein the overlapping of a pickup/dropoff location of the number of requests is at least partially dependent upon the distance which the passengers are willing to walk (see Lerenc above). 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included determining whether the walking distance parameters of two passengers overlap in order to combine the pickup/dropoff locations of the two passengers into a single pickup/dropoff location of Lerenc in the ridesharing system of Shoham with a reasonable expectation of success of arriving at the claimed invention, with the motivation to address the problems that “A driver, for instance, may be dissatisfied with the ride if he/she has to return to an already reached location, which brings about the feeling of wasting time and driving around in circles. The number and frequency of the stops to pick-up/drop-off may also affect a driver satisfaction with the scheduled ride” (Lerenc: ¶ 0003) and “there is a need in the art for an automated ride sharing system that accounts for user satisfaction when matching rides” (Lerenc: ¶ 0004). 

Claim 2: Shoham/Lerenc teaches claim 1. With respect to the following limitations, Shoham does not explicitly teach but Lerenc teaches: 
wherein the selected route is determined based at least in part on an overlap of the pick-up or drop-off location created by the maximum walk distance of the request with at least one other maximum walk distance of another ride-sharing request (Lerenc: ¶ 0041-0049 showing a plurality of pickup locations and/or dropoff locations are combined into a single pickup/dropoff location, i.e. the route is determined, based on the single location being within each of the distances that the two or more users are willing to walk, i.e. overlapping maximum walk distance)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included determining whether the walking distance parameters of two passengers overlap in order to combine the pickup/dropoff locations of the two passengers into a single pickup/dropoff location of Lerenc in the ridesharing system of Shoham/Lerenc with a reasonable expectation of success of arriving at the claimed invention, for the same reasons described in claim 1 above. 

Claim 5: Shoham/Lerenc teach claim 1. Shoham, as modified above, further teaches:  
wherein the server is further configured to transmit the ride-sharing request to a shuttle vehicle associated with the selected route in response to receiving an acceptance of the offer (Shoham: ¶ 0102 showing ride service options provided when user is booking ride, from which user selects an option; ¶ 0079-0083 showing user receives confirmation, then selects navigation option to guide the user to the assigned pickup location, and ridesharing management server then guides the assigned vehicle to the first pickup location; also see ¶ 0137-0139 and Fig. 10 showing information transmitted and displayed on a driver GUI)

Claim 6: Shoham/Lerenc teach claim 1. Shoham as modified above, further teaches: 
wherein the offer includes the pick-up location, drop- off location, a time window, and a fare of the trip (Shoham: ¶ 0102 showing ridesharing options, i.e. offers, presented to the user include pickup locations, drop off locations, pickup estimated times, and ride fares associated with each option)

Claim 7: Shoham/Lerenc teach claim 1. Shoham, as modified above, further teaches: 
wherein the ride-sharing request includes a passenger identification, a start location, and an end location (Shoham: ¶ 0063, ¶ 0102 showing start location and end location; also see ¶ 0032 showing ride-sharing requests are associated with user account information that includes various ride requests received from the user devices) 

Claim 8: See the rejection of claim 1 which recites analogous limitations. 

Claim 9: See the rejection of claim 2 above. 
Claim 12: See the rejection of claim 5 above. 
Claim 13: See the rejection of claim 6 above. 
Claim 14: See the rejection of claim 7 above. 

Claim 15: Shoham teaches: 
A ride-sharing system (Shoham: ¶ 0027 system for vehicle ridesharing and vehicle ridesharing management), comprising: 
a database Shoham: ¶ 0027 database 170) configured to maintain a plurality of shuttle routes for ride-sharing (Shoham: ¶ 0032 database 170 stores ride history and ride requests including starting points and destinations, pick-up and dropoff locations, fares, etc.; ¶ 0022 showing any vehicles for ride services such as car, van, bus, taxi, autonomous vehicle, etc.); 
a server (Shoham: ¶ 0050 showing ridesharing management server 150) configured to 
receive a first ride-sharing request indicating desire to join a ride-share (Shoham: ¶ 0063 showing receiving a ride request from a first user) and including a maximum walk distance to a pick-up or drop-off location of the desired route, a start location and an end location (Shoham: ¶ 0063-0064 showing request includes starting point and desired destination, wherein as per ¶ 0065-0067 the request includes any of a maximum walking distance from the starting point to a pick-up location, a maximum walking distance from a drop-off location to a desired destination, and a total maximum walking distance involved in a ride); and 
select, in response to the first ride-sharing request, at least one route having a route walk distance to the pick-up or drop-off location not exceeding the maximum walk distance (Shoham: ¶ 0067, ¶ 0070, ¶ 0076, ¶ ¶ 0078-0081 showing determining route information not exceeding the maximum walking distance), 
the selected route being determined based at least in part on a minimum walk distance of the first ride-sharing request and at least one other minimum walk distance of a second ride-sharing request (Shoham: ¶ 0084-0087 showing a second ridesharing request received that overlaps with the first ridesharing request, the second ridesharing request also associated with a walking distance to/from a pickup/dropoff location, and in particular ¶ 0088-0091 showing the ridesharing management server may set the second pickup location at substantially the same location as the first pickup location such that the vehicle may pick up both users at about the same time)

With respect to the following limitation, while Lerenc teaches the overlapping ridesharing requests as seen above , Lerenc does not explicitly teach wherein the minimum walk distance of the first and second requests overlap to create an overlap of walking area. However, Lerenc teaches: 
where the minimum walk distance of the first ride-sharing request and the at least one other minimum walk distance of the second ride-sharing request create an overlap of walking area (Lerenc: ¶ 0048 and Fig. 7(b) showing two passengers P1 and P2, wherein both passengers walking parameters permit either passenger to walk to the other passenger’s pickup location, i.e. the minimum walk distance of each passenger request overlaps with one another – and based on this information, selecting the route based on combining both of the respective passengers’ pickup locations into a single pickup location; also see ¶ 0042-0046 and Fig. 6 for general context of selecting pickup locations using passenger’s originally input stops and extracting their walking parameters); 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included determining that two passengers walking distances overlap and selecting the route based on combining/modifying the respective passengers pickup locations such that one passenger walks to the other passenger pickup location that is further along the route of Lerenc in the ridesharing system of Shoham with a reasonable expectation of success of arriving at the claimed invention, with the motivation to address the problems that “The number and frequency of the stops to pick-up/drop-off may also affect a driver satisfaction with the scheduled ride” (Lerenc: ¶ 0003) and “there is a need in the art for an automated ride sharing system that accounts for user satisfaction when matching rides” (Lerenc: ¶ 0004). 


Shoham, as modified above, further teaches: 
and transmit an offer for the selected route, the offer including a fare, the fare being discounted from a regular fare, the pick-up location, drop-off location, and time window (Shoham: ¶ 0102 showing ridesharing options, i.e. offers, presented to user in response to selection of shared ride in ¶ 0100; Fig. 6A, ¶ 0103-0105 showing user sets walking distance they are willing to accept, and ¶ 0064 showing offering discounts to the regular fare based on the number and distances of the walks; also see ¶ 0102 showing provided ridesharing options, i.e. offers, presented to the user include pickup locations, drop off locations, pickup estimated times, and ride fares associated with each option), 
wherein the amount of discount increasing as the maximum walk distance increases (Shoham: ¶ 0064 showing offering discounts to the regular fare based on the number and distances of the walks), 

With respect to the remaining limitation: 
wherein the discount increases as the number of other ride-sharing requests that overlap with the maximum walk distance increases
Shoham further teaches the discount increasing as the number of other overlapping ride-sharing requests increases, e.g. goes from 0 to 1 (Shoham: ¶ 0120-0121, ¶ 0126), wherein the overlapping ride requests may share a same pick-up/drop-off location (Shoham: ¶ 0084-0087, ¶ 0088 in particular), but Shoham does not explicitly teach that the number of overlapping ride-sharing request that allow for an overlap of pick-up or drop-off location increase when the maximum walk distance increases. However, Lerenc teaches that “the system may reduce the number of stops a driver makes during a ride by combining pick up/drop off stops if feasible” (Lerenc: ¶ 0041), which is done by extracting the walking parameters of a plurality of passengers (Lerenc: ¶ 0044) and determining whether the walking distance parameters of two passengers overlap in order to combine the pickup locations of the two passengers into a single pickup location (Lerenc: ¶ 0046, ¶ 0048-0049 and Fig. 7b) or combining two passenger dropoff locations into a single dropoff location based on the determined overlap in maximum walking distances (Lerenc: ¶ 00049), which would convey to one of ordinary skill in the art that a larger walking distance in which two passengers are willing to walk at least some distance (e.g. more than zero), in comparison to passengers that are unwilling to walk (e.g. zero), would result in a greater number of overlapping requests. Therefore, in view of the combined teachings of Shoham and Lerenc, it would have been obvious to one of ordinary skill in the art to discount a fare based on the number of overlapping requests increasing (see Shoham above), wherein the overlapping of a pickup/dropoff location of the number of requests is at least partially dependent upon the distance which the passengers are willing to walk (see Lerenc above). 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included determining whether the walking distance parameters of two passengers overlap in order to combine the pickup/dropoff locations of the two passengers into a single pickup/dropoff location of Lerenc in the ridesharing system of Shoham/Lerenc with a reasonable expectation of success of arriving at the claimed invention, with the motivation to address the problems that “A driver, for instance, may be dissatisfied with the ride if he/she has to return to an already reached location, which brings about the feeling of wasting time and driving around in circles. The number and frequency of the stops to pick-up/drop-off may also affect a driver satisfaction with the scheduled ride” (Lerenc: ¶ 0003) and “there is a need in the art for an automated ride sharing system that accounts for user satisfaction when matching rides” (Lerenc: ¶ 0004). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628